Citation Nr: 0904622	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  03-29 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1968 to September 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2001 and August 2004 rating 
decisions of the Department of Veterans Affairs Regional 
Office (RO) in St. Petersburg, Florida, denying the veteran's 
request for an increased disability rating for his service-
connected PTSD and his claim for TDIU benefits, respectively.  
Since the October 2001 rating decision, the RO issued a 
rating decision in April 2004 granting the veteran a 50 
percent disability evaluation for his PTSD as of November 15, 
2000.  Since this grant did not constitute a full grant of 
the benefits sought on appeal, this claim is still in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The veteran requested and was afforded a hearing before a 
Travel Board Member at the RO in St. Petersburg, Florida in 
June 2005.  This Board Member subsequently left the Board, 
and the veteran was afforded an additional Travel Board 
hearing before the undersigned Veterans Law Judge at the RO 
in St. Petersburg, Florida in November 2008.  A written 
transcript of both hearings was prepared, and copies of these 
transcripts have been incorporated into the record of 
evidence.  

In the veteran's November 2008 hearing testimony, the veteran 
alleged that he should be service-connected for the residuals 
of a stroke as secondary to his service-connected PTSD.  As 
this issue has not yet been adjudicated, this issue is 
REFERRED to the RO for adjudication.  




FINDINGS OF FACT

1.  Prior to August 11, 2007, the veteran's PTSD was 
manifested by disturbances in motivation and mood, 
irritability, trouble sleeping, social impairment, and GAF 
scores representative of moderate symptomatology; it was not 
manifested by deficiencies in the ability to function 
independently, impaired judgment or impulse control, or an 
inability to establish effective relationships.  

2.  Since August 11, 2007, the veteran's PTSD has been 
manifested by deficiencies in family relations and mood, 
impaired impulse control, deficiency in ability to function 
independently, flattened affect, GAF scores representative of 
serious symptomatology, and chronic sleep impairment; it has 
not been manifested by gross impairment in thought process or 
communication, total social impairment, hallucinations, 
danger of hurting self or others, inability to maintain 
minimal personal hygiene, or memory loss.  

3.  The preponderance of the evidence suggests that the 
veteran has been totally unemployable since August 11, 2007, 
due to his service-connected PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 
percent for PTSD, prior to August 11, 2007, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2008).

2.  The criteria for a disability rating of 70 percent for 
PTSD, since August 11, 2007, have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, 
Diagnostic Codes 9411 (2008).  

3.  The criteria for a total disability evaluation based on 
individual unemployability due to service-connected PTSD have 
been met as of August 11, 2007.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.340, 
3.341, 4.16 (2008).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in July 
2008.  This letter informed him of what evidence was required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  He was also asked to submit 
evidence and/or information in his possession to the RO.  
While this letter was not sent prior to the initial RO 
decision, there has been no prejudice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an statement of the case (SOC) or 
supplemental statement of the case (SSOC), is sufficient to 
cure a timing defect).  This claim was subsequently 
readjudicated in a September 2008 SSOC.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In a June 2004 letter, the veteran was provided with notice 
on how to establish a service-connected compensation claim 
for individual unemployability.  This letter was sent to the 
veteran prior to the initial RO decision on this matter.  It 
informed him of what evidence was necessary to substantiate 
his claim, and of his and VA's respective duties for 
obtaining evidence  This letter satisfied the notice 
requirements of 38 C.F.R. § 3.159(b)(1) for the veteran's 
TDIU claim.  Regardless, the Board is granting in full the 
benefit sought on appeal.  

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  


Duty to Assist

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the veteran's service 
medical records.  Also, the veteran received VA medical 
examinations in May 2001, April 2004, and August 2007, and VA 
has obtained these records as well as the records of the 
veteran's outpatient treatment with VA.  VA has also obtained 
copies of the veteran's Social Security Administration (SSA) 
records and incorporated them with the record.  Hence, no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Increased Disability Rating for PTSD

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2008).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2008).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

The General Rating Formula for Mental Disorders, including 
Diagnostic Code 9411, at 38 C.F.R. § 4.130 provides the 
following ratings for psychiatric disabilities.  A 50 percent 
rating is warranted if it is productive of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behaviour; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV)).  

Scores ranging from 31 to 40 represent some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  

Scores ranging from 41 to 50 illustrate serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning.  

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).

Facts and Analysis

The veteran was granted service connection for PTSD in the 
April 2000 rating decision.  A 30 percent disability 
evaluation was assigned based on Diagnostic Code 9411, with 
an effective date of September 18, 1997.  VA received the 
veteran's claim for an increased disability evaluation on 
November 15, 2000.  In an April 2004 rating decision, the RO 
granted the veteran an increased disability evaluation from 
30 percent to 50 percent, effective on November 15, 2000.  
The veteran has continued to assert that he is entitled to a 
higher disability rating.  Upon review of the evidence, the 
Board finds that the veteran is entitled to a disability 
rating of 70 percent for his PTSD, as of August 11, 2007, but 
not earlier.  

The veteran was afforded a VA psychiatric examination in May 
2001.  The veteran reported that he continued to have 
intrusive memories about his military experience, as well as 
nightmares on a nightly basis.  The veteran also indicated 
that he suffered from flashbacks several times per week.  He 
also reported being irritable on a daily basis with 
hypervigilance and trouble concentrating.  The veteran also 
reported experiencing depressive symptoms but denied suicidal 
or homicidal ideations.  

The VA examiner noted that the veteran had been married 5 
times in the past and had 2 children from his first marriage.  
The examiner concluded that the veteran exhibited poor 
hygiene.  His speech was spontaneous and he was irritable.  
The examiner found no deficiencies in the veteran's thought 
process, insight or judgment.  The examiner assigned a GAF 
score of 55 to 60.  These scores are indicative of moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  The examiner concluded that the 
veteran's PTSD had significant affects on his work, personal 
and family life.  However, the examiner concluded that the 
veteran suffered from a personality disorder that had a 
greater impact on his life.  The examiner concluded by 
indicating that the veteran's prognosis was extremely poor.  

The record also contains a letter from a Veterans Service 
counseling appointment dated July 2003.  According to this 
letter, the veteran had serious trust issues.  The counselor 
also indicated that he had been treating the veteran's PTSD 
since September 1997.  He felt the veteran's PTSD had gotten 
worse and he noted that he was afraid that the veteran was 
about to harm someone.  It was the counselor's opinion that 
the veteran had total occupational and social impairment, 
with gross impairment in thought processes, communication, 
persistent delusions and grossly inappropriate behavior.  

The veteran was afforded additional VA examination in April 
2004.  The examination report indicates that the veteran 
reported having a history of recurrent recollections of his 
military experience, dreams, and avoidance of other people.  
The veteran reported that he had no contact with his two 
children from his first marriage.  The examiner noted that 
the veteran has been unable to work or form relationships due 
to his psychiatric and personality disorders.  

The examiner determined that the veteran exhibited no 
impairment in thought process or communication, and no 
indication of delusions or hallucinations.  Eye contact and 
behavior were described as normal.  No deficiency in hygiene, 
orientation and memory were found upon examination.  The 
veteran reported no suicidal ideation, homicidal ideation, 
panic attacks, or ritualistic behavior.  Mood was described 
as bad, affect as irritable, and impulse control was found to 
be limited.  The veteran also reported poor sleeping habits.  

The examiner concluded that the veteran suffered from both 
Antisocial Personality Disorder and PTSD.  The examiner 
opined that the veteran was most impacted by his Antisocial 
Personality Disorder.  A GAF score of 55 was assigned to the 
veteran based on his PTSD disorder, and a GAF score of 45 was 
assigned for his personality disorder.  A GAF score of 45 is 
representative of serious symptoms or any serious impairment 
in social, occupational or school functioning.  The examiner 
concluded that the veteran was unemployable, but that it was 
less likely than not due to his PTSD, but more likely due to 
his overall personality structure and his noncompliance with 
psychiatric treatment.  

The veteran's final VA examination took place in August 2007.  
The examiner noted that the veteran had been hospitalized 
approximately 5 to 6 times in the past for psychiatric 
treatment.  It was also noted that the veteran was unable to 
participate in many recommended activities due to 
hypervigilance and lack of impulse control.  The examiner 
also noted that the veteran had a long history of legal 
trouble, as well as poor relationships with family and 
others.  

Upon examination, the examiner concluded that the veteran had 
a dysphoric mood with deficiencies in family relations.  The 
examiner also concluded that the veteran suffered from 
impaired impulse control, flattened affect, and disturbances 
of motivation and mood.  The veteran also was found to have 
sleep impairment, hypervigilance, intrusive thoughts, and a 
desire to be away from everyone else.  The examiner concluded 
that the veteran's symptomatology affected aspects of the 
veteran's ability to function independently.  The examiner 
described the veteran's symptomatology as severe, chronic, 
and daily.  

With that said, the examiner did conclude that the veteran 
had no suicidal or homicidal ideations.  Likewise, the 
veteran did not have obsessional rituals, impaired speech, or 
panic attacks.  The veteran also exhibited an ability to 
maintain personal hygiene.  Finally, the veteran was fully 
oriented to time and place and exhibited no signs of short or 
long term memory loss.  

In conclusion, the examiner assigned a GAF scores of 40 and 
45.  A GAF score of 40 is indicative of some impairment in 
reality testing or major impairment in areas such as work, 
family relations and judgment.  Also, the examiner concluded 
that the veteran, while not "totally unemployable," would 
have to limit his employment to a limited scope, such as 
working with animals or farming.  The examiner opined that 
the veteran's limitations were due solely to his PTSD 
disorder.  The examiner concluded that the veteran did not 
have Antisocial Personality Disorder, as there was no 
indication of behavioral or social problems prior to his 
military service.  The examiner noted that at best, the 
veteran exhibited antisocial personality traits that were 
related to his military service.  

Finally, the Board has considered the testimony of the 
veteran.  According to the veteran's June 2005 hearing 
testimony, he cannot be around people and he last worked as a 
carpenter in 1990.  In November 2008, the veteran testified 
that he requires assistance performing his basic daily 
activities.  The veteran again testified that he last worked 
as a carpenter in 1990, adding that he initially quit working 
after being shot 4 times in the legs.  

Based on the above evidence, the Board concludes that the 
veteran is entitled to the next-higher disability rating of 
70 percent for his PTSD as of August 11, 2007.  According to 
the report of the VA examination conducted on this date, the 
veteran was unable to work or form relationships.  The 
examiner opined that, unlike prior diagnoses, the veteran did 
not suffer from antisocial personality disorder.  Rather, the 
examiner noted, these traits were associated with the 
veteran's PTSD.  Further, the August 11, 2008 VA examiner 
assigned a GAF score of 40 to the veteran, indicating that 
the examiner found the veteran's symptoms to be serious.  

The evidence also demonstrates that the veteran has had 
serious difficulty in establishing and maintaining effective 
relationships since August 2007.  The veteran indicated in 
his November 2008 hearing testimony that he was a member of a 
Vietnam Veteran's Motorcycle Club.  The Board understands 
that the veteran uses this club as a support group for his 
disorder, but it does suggest that the veteran maintains at 
least a minimal ability to form social relationships.  

Additionally, the record suggests that since August 2007, the 
veteran has suffered from impaired impulse control, 
unprovoked irritability with periods of violence, and a 
diminished ability to function independently and 
appropriately.  These symptoms have been more or less present 
since the August 2007 VA examination.  As noted above, prior 
to this time numerous examiners linked this to a nonservice-
connected Antisocial Personality Disorder.  However, the 
August 2007 examiner concluded that, essentially, the 
veteran's mental difficulty was related to his service-
connected PTSD.  As such, the veteran's PTSD is more 
appropriately characterized as 70 percent disabling rather 
than as 50 percent disabling since August 2007.  

However, the evidence does not support a disability rating of 
70 percent prior to August 2007.  According to the May 2001 
VA examination, the veteran's psychiatric disorder had a 
significant impact on his work, personal and family life.  
This is indicative of a 50 percent disability evaluation, as 
a 70 percent disability evaluation is representative of an 
inability, rather than a difficulty, to establish and 
maintain effective relationships.  Also, the examiner 
assigned GAF scores of 55 to 60, which are representative of 
moderate rather than serious symptoms.  And, the April 2004 
examiner opined that the veteran's work difficulty was due to 
a personality, and not psychiatric, disability.  The GAF 
score of 55 assigned at that time is indicative of moderate 
impairment.  Finally, there was no indication that the 
veteran had difficulty functioning independently, due to his 
psychiatric difficulty, prior to August 2007.  Therefore, the 
Board concludes that prior to that time, the veteran's PTSD 
was more appropriately characterized as 50 percent disabling 
rather than 70 percent disabling.  

Also, the Board finds that at no time since filing his claim 
has the veteran been entitled to the highest disability 
evaluation of 100 percent.  As previously noted, a 100 
percent disability evaluation under Diagnostic Code 9411 
requires total occupational and social impairment, due to 
such symptoms as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, and memory loss 
for names of close relatives, own occupation, or own name.  

As apparent in the previous evidentiary discussion, the 
veteran does not meet the criteria for a 100 percent 
disability evaluation.  The evidence indicates that the 
veteran does not suffer from total social impairment.  Also, 
the VA examinations of May 2001, April 2004, and August 2007 
establish that the veteran does not suffer from gross 
impairment in thought or communication.  Likewise, there is 
no evidence in these examinations to suggest that the veteran 
has delusions, hallucinations, or that he poses a threat to 
himself or others.  Finally, the August 2007 VA examination 
specifically notes that the veteran is oriented to time and 
space, is capable of maintaining minimum personal hygiene, 
and does not suffer from memory loss.  Based on this 
information, a disability evaluation of 100 percent would be 
inappropriate.  

The Board recognizes that the July 2003 letter from the 
Veterans Service counselor does suggest that the veteran 
exhibits symptomatology consistent with a 100 percent 
disability evaluation.  However, it is not entirely clear 
where the information discussed in this letter was obtained.  
There are no accompanying treatment records that discuss 
hallucinations, memory loss, or disorientation to time and 
space.  In fact, the assertions made in this letter appear to 
contradict the detailed and comprehensive VA examinations of 
record.  The veteran has repeatedly denied homicidal 
ideations or memory loss.  As such, the Board has concluded 
that the assertions made in this letter are not as credible 
as the three separate VA examinations explaining why the 
veteran does not qualify for a 100 percent disability 
evaluation.  

As the Board has considered and assigned a staged disability 
rating for the veteran's claim of an increased disability 
rating for PTSD, the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007) has been followed.  

The Board concludes that the veteran is entitled to the next-
higher disability rating of 70 percent as of August 11, 2007.  
38 U.S.C. § 5107(b).  However, at no time since filing his 
claim has the veteran been entitled to the highest available 
disability rating of 100 percent.  A 70 percent disability 
evaluation is granted as of August 11, 2007.  

Entitlement to TDIU Benefits

Relevant Laws and Regulations 

VA regulations indicate that when a veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when: 1) if there is only one disability, this disability 
shall be ratable at 60 percent or more; and 2) if there are 
two or more disabilities, at least one disability shall be 
ratable at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  See 38 C.F.R. § 4.16(a).  

To meet the requirement of "one 60 percent disability" or 
"one 40 percent disability," the following will be 
considered as one disability: (1) disability of one or both 
lower extremities, including the bilateral factor, if 
applicable; (2) disabilities resulting from one common 
etiology; (3) disabilities affecting a single body system; 
(4) multiple injuries incurred in action; and (5) multiple 
disabilities incurred as a prisoner of war.  Id.  

In addition to the foregoing, there must be evidence that the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  Id.  Marginal employment is not 
considered substantially gainful employment.  Id.  A total 
disability rating may also be assigned pursuant to the 
procedures set forth in 38 C.F.R. § 4.16(b) for veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
section 4.16(a).  

Facts and Analysis

The veteran contends that he is entitled to TDIU benefits 
based on individual unemployability.  In the present case, 
the veteran is service-connected for PTSD (rated as 70 
percent disabling as of August 11, 2007).  Therefore, the 
veteran meets the threshold for an award of TDIU as set forth 
under 38 C.F.R. § 4.16(a) as of August 11, 2007.  

The May 2001 VA examiner did not indicate that the veteran 
was unemployable due to his service-connected psychiatric 
disorder.  Rather, the VA examiner concluded that the 
veteran's PTSD had a significant impact on his work, and his 
antisocial personality traits had an even greater impact.  
The April 2004 VA examiner was the first to opine that the 
veteran was in fact unemployable.  According to the examiner, 
however, it was more likely than not that the veteran was 
unemployable due to his Antisocial Personality Disorder 
rather than due to his PTSD.  However, as discussed in the 
previous section, the August 2007 VA examiner did not feel 
that a diagnosis of Antisocial Personality Disorder was 
appropriate.  The August 2007 VA examiner concluded that the 
veteran was in fact not "totally unemployable," and could 
pursue a limited occupation such as farming or working with 
animals.  

The Board has considered the language of the August 2007 VA 
examiner, emphasizing that the veteran is not "totally 
unemployable."  However, the Board stresses that TDIU 
benefits are warranted if there is evidence that the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  38 C.F.R. § 4.16(a) (emphasis added).  Marginal 
employment is not considered substantially gainful 
employment.  Id.  The examiner notes that the veteran is 
capable of employment in a limited capacity, to include 
working with animals or farming.  According to the veteran's 
November 2008 hearing testimony, the veteran has an 
occupational history of carpentry.  Further, the veteran is 
disabled due to numerous gunshot wound residuals to his legs.  
As such, it does not appear that the veteran would be able to 
maintain substantially gainful employment as a farmer.  

The Board concludes that the evidence in this case is at 
least in equipoise as to whether the veteran is capable of 
obtaining and following substantially gainful employment.  
Affording the veteran the full benefit of the doubt, the 
Board concludes that the veteran is entitled to TDIU benefits 
based on individual unemployability, effective August 11, 
2007.  38 U.S.C. § 5107(b).  


ORDER

A disability rating in excess of 50 percent for service-
connected PTSD prior to August 11, 2007, is denied.

A disability rating of 70 percent for PTSD is granted 
effective August 11, 2007.  

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU) is granted effective August 11, 2007.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


